DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 14 December 2020 to the previous Office action dated 20 July 2020 is acknowledged. Pursuant to amendments therein, claims 1-19 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is maintained-in-part and withdrawn-in-part, in view of applicant’s claim amendments, given that applicant’s amendment specifies percent by weight but does not specify temperature basis, and such rejection is set forth below.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained herein as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, a temperature is recited without indication of whether such temperature is measured in C or F or other basis.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Claim 18 is rejected as depending on an indefinite base claim without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torney et al. (US 2010/0003393 A1; published 07 January 2010; of record) in view of Mahe (US 2014/0186276 A1; published 03 July 2014; of record) as evidenced by Peleg (Journal of Food Science, Volume 41, May 1976, pages 721-722; of record).
Torney et al. discloses an edible pet chew and method of making the same (title) wherein powders (i.e., solid ingredients) are mixed then liquids are added thereto and the product extruded (i.e., process carried out in an extruder) to pellets and molded (i.e., a shaped article) (Fig. 1) wherein liquids therein can include 9.2 wt% water and 17.5 wt% glycerin and powder (i.e., solid ingredients) can be 69 wt% thereof and hydrogenated starch hydrolysate (i.e., a starch product) can be 2.8 wt% thereof (Examples 1, 3) wherein liquid can comprise 21-65 wt% thereof (Example 1) wherein the pet chew creates a nutritious and functional treat (paragraph [0017]).  Powder ingredients are mixed in the mixer for about 5-30 minutes (paragraph [0078]).  The powder can include wheat and soy protein isolates and sodium casienate (i.e., fillers or auxiliaries), gelatin (i.e., gel former), flavor, nutrients (i.e., pharmaceutically active substances or auxiliaries), preservatives (i.e., auxiliaries), and colorant (i.e., auxiliaries) (Examples 1, 3).  A preferred embodiment contains active ingredients for removal of plaque and tartar (paragraph [0030]).  The hardness of the chew is measured as max force in Newtons, and in certain embodiments may be about 100-700 Newtons, and 
Regarding the claimed recitation of mixing the powder with a first liquid FV then a second liquid FK, although Torney et al. does not disclose first mixing the water with the powder mixture then mixing the glycerin therewith, Torney et al. does disclose mixing “liquids” with the powder mixture, which suggests adding more than one liquid to the powder mixture rather than first mixing the liquid ingredients together and thereafter adding such liquid mixture to the powder mixture, and also given that it is prima facie obvious to select any order of mixing ingredients per MPEP 2144.04(IV)(C), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mix the powder mixture first with water (i.e., a first liquid FV) (which necessarily produces a preswollen mixture) and next with glycerin (i.e., glycerol, a second liquid FK) (which necessarily produces a swollen mixture), in the method of Torney et al., with a reasonable expectation of success.
Regarding the claimed recitation of F2 > F1, glycerin liquid FK having volume F2 has a density of 1.261 g/mL and water liquid FV having volume F1 has a density of 1 g/mL, and thus the ratio of F2 to F1 is (17.5 wt% glycerin x 1mL/1.261g) / (9.2 wt% water x 1mL/1g) = about 13.9 / 9.2 = about 1.5, and thus F2 is greater than F1.
Regarding the claimed recitation of weight ratio of FV to solid ingredients, Torney et al. discloses 9.2/69 as noted above, which is about 0.13.
Regarding the claimed recitation of weight ratio of FK to solid ingredients, Torney et al. discloses 17.5/69 as noted above, which is about 0.25.

Mahe discloses animal treats having soft and hard components (abstract) wherein treats may have a hardness as measured by Instron of about 1-15 lb-f (i.e., about 4.4-66.7 N, given that 1 lb-f = about 4.448222 N) (claim 1).
As evidenced by Peleg, hardness as determined by texture profile analysis (TPA) according to Bourne and Szczesniak is the maximum force measurement and can be measured in Newtons by Instron Universal Testing Machine (page 721 column 1; Fig. 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Torney et al. and Mahe by making the edible pet chew treat of Torney et al. as discussed above such that it has a hardness of about 4.4-66.7 N as measured by Instron as suggested by Mahe, with a reasonable expectation of success, given that Torney et al. teaches that hardness may be varied as desired for its use, and given that Mahe suggests that a hardness of about 4.4-66.7 N can be suitable for animal treats.  Such hardness range of about 4.4-66.7 N overlaps the claimed ranges of 2-15 N and 2-7 N, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Furthermore, and/or alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the chew treat of Torney et al. to a 
Regarding the claimed recitation of hardness as determined by TPA according to Bourne and Szczesniak, as evidenced by Peleg as noted above, hardness as determined by texture profile analysis (TPA) according to Bourne and Szczesniak is the maximum force measurement and can be measured in Newtons by Instron, and Torney et al. discloses hardness therein as max force in Newtons, and Mahe discloses measurement of hardness by Instron machine, as discussed above, and thus the pet chew treat and method of making thereof of Torney et al. in view of Mahe as discussed above has hardness measured as max force in Newtons by Instron machine, which corresponds to hardness as determined by texture profile analysis (TPA) according to Bourne and Szczesniak as claimed.
Regarding claim 7, although Torney et al. does not explicitly disclose a period of time between addition of liquid FV and liquid FK of up to 300 s as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add liquid FV and immediately thereafter add liquid FK (i.e., a period of time between addition of liquid FV and liquid FK of up to 300 s as claimed) in the method of Torney et al. as discussed above and thus also the method of Torney et al. in view of Mahe as discussed above, with a reasonable expectation of success, in order to efficiently complete the method of Torney et al. as expeditiously as 
Regarding claims 9 and 14, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Torney et al. as discussed above and to include in the pet chew and method thereof of Torney et al. and thus also the pet chew and method of Torney et al. in view of Mahe as discussed above active ingredients for removal of plaque and tartar (i.e., pharmaceutically active substances, oral veterinary pharmaceuticals) as suggested by Torney et al. as discussed above, with a reasonable expectation of success.
Regarding claims 10-12, although gel former c) and filler d) are further limited, such are not required as claim 8 recites a), b), c), d), or f).
Regarding claim 15, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the pet chew treat of Torney et al. in view of Mahe as discussed above with 21-65 wt% liquid therein as suggested by Torney et al., with a reasonable expectation of success.  Such liquid would eventually evaporate on drying, thus resulting in a moistness of 21-65 wt%, which overlaps the claimed range of 3-30%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 19, although Torney et al. does not disclose a period of time between addition of liquid FV and liquid FK of from 30-180 seconds as claimed, Torney et al. does disclose that the powder ingredients are mixed for about 5-30 minutes, and a person of ordinary skill in the art before the effective filing date of the claimed invention V and liquid FK to allow for mixing of liquid FV, with a reasonable expectation of success, given that Torney et al. teaches a range of mixing time (i.e., mixing time can be varied to optimize such mixing), and given that mixing time is thus a result effective variable.  See MPEP 2144.05(II).

Response to Arguments
Applicant's arguments filed 14 December 2020 with respect to obviousness have been fully considered but they are not persuasive.
Applicant argues that Mahe would not have been combined with Torney et al. because Mahe includes a soft component whereas Torney et al. discloses no soft component, cannot be soft, softening would destroy its beneficial dental function, and must be hard to withstand repetitive chewing (remarks pages 6-7).  In response, Torney et al. explicitly discloses that its pet chew product is soft and chewy which improves animal enjoyment and oral care efficacy (paragraph [0020]), and although certain embodiments may have a hardness of about 100-700 Newtons, other embodiments may have a hardness of 33-1270 Newtons, and hardness may be varied as desired for 
Applicant argues that Mahe’s treats contain large amounts of starch and thus would not be combined with Torney et al. (remarks page 7).  In response, Mahe’s invention does not require starch (Mahe claim 1, which does not recite starch), and thus a combination of the teachings of Torney et al. and Mahe need not contain large amounts of starch, and Mahe is cited for hardness of animal treats rather than starch content, and all specific structures disclosed by Mahe (e.g., starch) need not be included in a combination of the teachings of Torney et al. and Mahe per MPEP 2145(III).
Applicant argues that Torney et al. does not teach adding different liquids separately or the claimed volumes, and Figure 3 of Torney et al. discloses mixing all powders and liquids together at the same time (remarks page 8).  In response, Figures 1 and 2 of Torney et al. show “Liquids” being added to the mixed powders, which means more than one liquid is added thereto, and since the selection of any order of mixing ingredients is prima facie obvious per MPEP 2144.04(IV)(C), any order of adding such liquids to the mixed powders of Torney et al. would have been obvious.  The fact that Figure 3 of Torney et al. shows an alternate embodiment does not detract from the teachings of Figures 1 and 2.  Regarding the claimed volumes, volumes F1 and F2 are specifically addressed in the rejection.
Applicant argues that water would not be added first because Mahe discloses adding glycerin/phosphoric acid before water in Example 1 (remarks page 8).  In response, Mahe is not cited for the order of adding liquid, and Mahe does not require adding prima facie obvious to select any order of mixing ingredients per MPEP 2144.04(IV)(C).
Applicant argues that Torney et al. does not even disclose the problem to be solved by the present invention (remarks page 8).  In response, an obviousness rejection need not rely on the same rationale as applicant per MPEP 2144(IV).
To the extent applicant is arguing that the claimed invention exhibits unexpected results, applicant has not demonstrated unexpected results because the claims are not commensurate in scope with the results presented in the examples since the examples are limited to a specific formulation not recited in the claims and the examples do not appear to demonstrate that the order of mixing is critical (they rather appear to focus on presence or absence of a hyaluronic acid and water liquid, or on time between adding first and second liquids). Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b) (e.g., if applicant is arguing that a specific order of mixing unexpectedly reduces processing time, how many minutes of processing time would be expected versus unexpected? And do specific ingredients need to be in the first liquid versus the second liquid? And how do the specific Examples and Comparative Examples demonstrate such unexpected results?), and such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617